DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

State of the Claim
Claims 1-4 and 6-15, drawn to a submerged combustion melter and to a method of providing a molten vitrifiable material, were originally presented on May 9, 2019.  The preliminary amendment also dated May 9, 2019 amends claims 2-4, renumbers claims 6-10 as claims 5-9, and omits claims 11-15.  The preliminary amendment date May 13, 2019 cancels claims 1-11 and 14.  The amendment presents original claim 13 and 14 as respective claims 12-13, the claim amends claim 12 and adds new claims 15-23. It is noted that claim 15, although indicated as new by the claim status identifiers in the present amendment, was previously presented in the original claim set.  
	Claims 1-23 have been presented in the instant application.  Claims 1-11 and 14 have been cancelled thereby leaving claims 12-13 and 15-23 pending in the application.  No claims have been withdrawn from consideration. For purposes of expediting examination, the Examiner understands claims 12-13 and 15-23, drawn to a method of providing a molten vitrifiable material to be pending for prosecution on the merits.  Applicant is requested to clarify the amendments made to the pending claims in any response to the instant Official action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "essentially toroidal melt flow pattern" in claim 1, lines 6-8 is a relative term which renders the claim indefinite.  The term "essentially toroidal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the instant case, a “toroid” is understood to mathematically define a surface of revolution obtained by rotating a closed plane curve about an axis parallel to the plane which does not intersect the curve.  Thus, the Examiner understands the claim recitation “wherein during the melting step an essentially toroidal melt flow pattern is generated in the melt of vitrifiable material” as recited at claims 12, lines 6-8 to require at least some degree axisymmetrical rotational symmetry of the melt flow pattern when viewed in a plane perpendicular to the axis of rotation of the toroid.  However, it is not readily apparent, either from the claims or from the originally filed disclosure how closely a melt flow pattern must approach to a mathematically perfect toroid in order to meet the claim requirement of “essentially toroidal”.  For this reason, one of ordinary skill in the art would not necessarily be apprised of the precise metes and bounds of the claimed invention.  In order to expedite examination, the Examiner understands that the recitation at originally filed claim 13 informs what is meant by the term “essentially toroidal flow pattern” namely that melt flows downwardly at proximity of the axis of revolution and is recirculated in an ascending movement back to the melt surface”.


Claim 18 appears to be directed to a plurality of intended uses for the glass melt of the claimed invention, however it unclear if or to what extent the instant recitations limit the scope of the claimed invention.  
Regarding claim 22, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 22 recites the broad recitation greater than or equal to 1wt% boron oxide and less than or equal to 20 weight percent boron oxide, and the claim also recites a plurality of narrower range limitations.
Claim 23 recites the term “their” however it is not apparent if the instant recitation is intended to reference the hot fumes or, alternatively, the raw materials.  For purposes of expediting examination, it is understood that the instant limitation means that a portion of the thermal energy of the hot fumes is recovered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 12-13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rue (US 2011/0236846).

Regarding independent claim 12, Rue (US 2011/0236846) discloses a method of providing a molten vitrifiable material ([0022],[0029], [0033], [0041])comprising the steps of: 
introducing solid batch material ([0022], [0046-[0047]) into a melter, and  
melting the solid batch material in the melter by submerged combustion ([0021], [0023]-[0024]) to provide the molten vitrifiable material within the melter; 

Figure 2 of the instant application depicts a spiral flowpath established with the glass melt and figure 4 demonstrates that similar spiral flowpaths may be established by the burners in a multiple burner melter.  Again, with reference to figure 2, Rue teaches that the glass melt in close proximity to a submerged burner follows an ascendant flowpath towards the melt surface along with the combustion gases.  Once the melt has reached a surface strata within the melter, the molten glass then traverses radially away from longitudinal axis of the burner, descends towards the floor of the melter at a distance from burner axis, and finally a lower strata of the melt traverses radially inward along the floor of the melter towards the central axis of the burner to complete a spiral flow path.  Rue teaches ([0026]) that in multiple burner melters the spiral flow paths of individual burners are preferably not disrupted by the melt flowpaths of neighboring burners.  





    PNG
    media_image1.png
    441
    453
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    316
    445
    media_image2.png
    Greyscale
	
Turning to the multiple burner arrangement of Rue figure 3, it is the examiners assessment that symmetrical disposition of submerged burners about the two fold axis of symmetry  would reasonably result in a “major centrally inwardly convergent flows at the melt surface” as required by claim 12, lines 6-8.  This is reasonably presumed to be the case because, as noted above, molten material at the surface of the melt proceeds radially away from each submerged burner (15).    
	
    PNG
    media_image3.png
    332
    486
    media_image3.png
    Greyscale

Further, Rue teaches an alternative arrangement wherein the melter may have four submerged burners and that the burners are preferably disposed at the vertices of a square grid pattern on the melter floor (“Multiple burners are needed to form uniform temperature profiles and controlled residence time distributions in the melt bath and cannot be randomly placed. For large melters in 
Regarding claim 13, see discussion of claim 12.  Further Rue at figures 1 and 4 establishes that two convergent flow paths at the surface of the melt combine to descend substantially vertically towards the melter floor.  Such a downward flow would be again be expected in proximity of the two fold axis of symmetry for the arrangement depicted in figure 3 and at a center point of a square arrangement of submerged burners for alternative 4 burner arrangement discussed above with respect to claim 12.  
Regarding claim 15, see Rue figures 2 and 4 which depict flow vectors which fill the horizontal cross-section of the toroidal flow.
Regarding claim 16, see discussion of claim 12 and in particular the four burner arrangement which would reasonably be expected to result in a single toroidal flow pattern.  Further, Rue teaches that for larger circular melters, 3 or more burners in a circle with all burners the same distance apart and the same distance from the outside wall ([0031]). Such an arrangement would reasonably result in a single toroidal flow pattern.
Regarding claim 17, Rue teaches that the SCM may be a cylindrical melter [0026],[0030] and that circular melters may comprise multiple burners arranged in a symmetrical pattern.  And specifically 3 or more burners in a circle with all burners the same distance apart and the same distance from the .

Claim 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rue (US 2011/0236846) as applied to claim 12 and in further view of Rue (Rue, D., “Energy-Efficient Glass Melting – The Next Generation Melter: Final Report”, GTI Project Number 20621, March 2008) hereinafter GTI.
Regarding claim 18, Rue ‘846 discloses or otherwise renders obvious all that is recited in claim 12 as noted above.  Rue '846 does not expressly address what product is ultimately produced from the glass melt.  
GTI discloses a submerged combustion melter which one skilled in the art would consider to be of direct relevance to the matter at hand in Rue '846.  GTI teaches that the glass produced from the melter may be discharged from the melter or a refining/conditioning chamber attached thereto to a glass product forming system (see page 4 schematic figure) for the manufacture of glass fibers ("the melter will be ready to move toward commercial trials for some glasses needing little refining (fiberglass, etc.” – page 1; “SCM was developed by the Gas Institute (GI) of the National Academy of Sciences of Ukraine and was commercialized a decade ago for mineral wool production in Ukraine and Belarus” – page 3).  In view of GTI, it was known to employ a glass melt product produced by a submerged combustion melter and produce a fiberized product therefrom.  Thus provision of a fiberiser arranged to transform melt from an SCM into fibers would have been obvious to a for a skilled practitioner with the benefit of the GTI teachings.  
In view of the foregoing, it is apparent that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art .

Claim 18, 19, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rue (US 2011/0236846) as applied to claim 1 and in further view of Illy (US 6,318,127)
Rue ‘846 discloses or otherwise renders obvious all that is recited in claim 12 as noted above.  Rue '846 does not expressly address what product is ultimately produced from the glass melt per claim 18, what raw batch materials are employed to form the melt per claim19, the boron content of the glass produced per claim 22, or that hot fumes from the melt chamber are used to preheat raw material and or that thermal energy from the fumes is recovered.  
Illy (US 6,318,127) is directed to a method for preheating and delivering batch materials to a submerged combustion glass melter (5:56-64) which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in the Rue process.  Of particular note, Illy teaches that 
it was known to employ the glass melt to the manufacture fiberglass materials particularly from borosilicate glass compositions (2:10-22) in accordance with claim 18,
 that the batch materials may include (3:1-22), inter alia, soda ash, limestone, other refractory materials like silica and alumina, in addition to waste materials (1:31-45) in accordance with claim 19.
That the boron content of the produced glass may fall within the range as set forth in claim 22, and 
That heated gases may be recovered from the submerged combustion melter in order to preheat the batch materials (5:47-6:24)

.

Claim 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rue (US 2011/0236846) as applied to claim 1 and in further view of Jacques (US 2009/0176639)

Jacques is directed to a method for forming a molten glass from batch materials using one or more submerged combustion burners (abs) and would be recognized by a skilled practitioner as being particularly relevant to the matter at hand in the Rue ‘846 disclosure.  With particular reference to paragraphs [0024], [0028]-[0036], and [0056]-[0057], Jacques teaches a preferred range of glass compositions having oxide contents which substantially overlap the claimed glass compositions as set forth in claims 20 and 21.  Where the glass compositions of Jacques are explicitly taught for melting and refining in a submerged combustion melter, one having no more than an ordinary level of skill in the art would have found it an obvious matter to utilize the Rue SCM to prepare the Jacques glass melt.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
 Further, Applicant is respectfully advised that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 12-13 and 15-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,494,286 in view of Rue (US 2011/0236846), GTI, Illy (US 6,318,127), and Jacques (US 2009/0176639) as applied above.  In the instant case, the claims of the ‘286 patent teach a submerged combustion melter having a toroidal melt flow pattern.  Any limitations not expressly disclosed in the ‘286 patent would have constituted an obvious advance in view of the above cited prior art at the time of the invention.

Claims 12-13 and 15-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,336,640  in view of Rue (US 2011/0236846), GTI, Illy (US 6,318,127), and Jacques (US 2009/0176639) as applied above.  In the instant case, the claims of the ‘640 patent teach a submerged combustion melter having a toroidal melt flow pattern.  Any limitations not expressly disclosed in the ‘640 patent would have constituted an obvious advance in view of the above cited prior art at the time of the invention.

Claims 12-13 and 15-23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of copending Application No. 15/546514 dated August 6, 2021 in view of Rue (US 2011/0236846), GTI, Illy (US 6,318,127), and Jacques (US 2009/0176639) as applied above.  In the instant case, the claim 1 and 11 of the ‘514 application teach a submerged combustion melter having a toroidal melt flow pattern.  Any limitations not expressly disclosed in the ‘514  in view of the above cited prior art at the time of the invention.
This is a provisional nonstatutory double patenting rejection.

Claims 12-13 and 15-23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of copending Application No. 15/546,276 dated July 25, 2017 in view of Rue (US 2011/0236846), GTI, Illy (US 6,318,127), and Jacques (US 2009/0176639) as applied above.  In the instant case, the claim 1 and 16 of the ‘276 application teach a submerged combustion melter having a toroidal melt flow pattern.  Any limitations not expressly disclosed in the ‘276 application would have constituted an obvious advance in view of the above cited prior art at the time of the invention.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217.  The examiner can normally be reached on Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L LAZORCIK/Primary Examiner, Art Unit 1741